EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Sandra Lee at 212-408-2569 on Aug. 10, 2021.

The application has been amended as follows: 
The Claims will be amended as follows:  
Claims 53-56 are cancelled.  

In claim 40, line 4, delete “UDP-glc” and replace with -- UDP-glucose--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references, Wurtman, Li and Schaebtiz, alone or combined, do not teach or suggest a pharmaceutical composition combination comprising an uridine diphosphate glucose (UDP-glucose) compound at a dosage of 200-500 mg/kg and granulocyte colony stimulating factor (G-CSF) at a dosage of 250-300 µg/kg which exhibits synergistic enhancement of hematopoietic stem progenitor cells mobilization.   



Conclusion
Claims 40 and 42-47 are allowed. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632